Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION
The amendments filed on 04/28/2021 are acknowledged and have been fully considered.  Claims 1, 3, 6, 8 11-18 and 20-34 are pending.  Claims 1, 6 and 8 have been amended.  Claims 29-34 are newly added.  Claims 2, 4-5, 7, 9-10 are cancelled. Claim 19 was previously cancelled.  Claims 11-18 and 20-28 remain withdrawn as being directed to a non-elected invention.  Claims 1, 3, 6, 8 and 29-34 are now under consideration.
Response to Amendment
The previous rejections of claims 2, 4-5, 7 and 9-10 are moot in light of the cancellation of the claims in the amendments filed on 04/28/2021.
The previous objection to claim 6 is withdrawn in light of the amendments to the claims filed on 04/28/2021.  The extraneous phrase “consisting in” has been deleted.
The previous rejections of claims 1, 3, 6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the claim amendments filed on 04/28/2021.  Claim 1 has been amended to recite the mathematical equations for calculating “anti-enzyme activity” and recites the mathematical function on how create the calibration curve.  Claim 6 has been amended to recite that an inhibitor is contained in the standardization mixtures and recites the 

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejections below are maintained and modified as necessitated by the amendments filed on 04/28/2021.
Claims 1, 3, 6, 8 and 29-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas – mathematical calculations or mental steps) without significantly more. 
The claim(s) recite(s) a method for obtaining a universal calibration curve and does recite active method steps of mixing solutions of enzymes and measuring physical properties, thus the claims are directed to a process (Step 1: Yes). 
The claims set forth judicial exceptions which are abstract ideas.  In step a of claim 1, the abstract idea is the correlation between the measured physical property of the detectable label on the substrate to the residual enzymatic activity.  In steps b and c of claim 1, the limitations are mathematical calculations to compute values (AntiEnzyme%) and to draw graphs using these values (universal calibration curves which can be used in assays for enzyme inhibitors) from the data obtained in step a.
The judicial exceptions are not integrated into a practical application.  The only additional elements recited in claim 1 are mixing solutions of enzymes, labeled 
The claims do not include any additional elements that are sufficient to amount significantly more than the judicial exception.  The claims do recite active method steps of mixing enzymes and labeled substrates of enzymes and measuring the physical properties of the labels.  The claims also recite the different enzymes, different inhibitors and the different substrates that can be used in the instant methods to obtain the data. However, these steps and the different enzymes, inhibitors and substrates are well et al. (Comp. Clin. Pathol., 2012, 21:1605-1616) teaches performing coagulation screening tests using commercial reagents including chromogenic substrate MAPA-Gly-Arg-p-nitroaniline (pNA) to assay for anti-factor Xa activity (see pg. 1608 col. 1 Coagulation times, anti-FXa activity and AT). The claims limit the different types of enzymes, chromogenic substrates and coagulation factor inhibitors that can be used in the instant methods, however these are routine, conventional and well-understood as discussed above, and they do not add “significantly more” to the claimed method (Step 2B – No). 
Therefore, the instant invention recited in claims 1, 3, 6, 8 and 29-34 is not patent eligible under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments filed on 04/28/2021 have been fully considered but they are not persuasive.  Applicant arguments with regards to the previous objections and rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite (see pages 14-16 of remarks filed on 04/28/2021) are moot because the previous objections and rejections are withdrawn in light of the claim amendments filed on 04/28/2021.  Claim 1 has been amended to recite that the instant methods are directed to a method for obtaining a universal calibration curve that can be used for assaying an inhibitor of an enzyme of blood coagulation selected from the group consisting of coagulation factors, kallikrein and plasmin in the amendments filed on 04/28/2021.  Applicants argue that these amendments adds significantly more to the claimed invention and therefore the instant claims are patent eligible under 35 USC 101 (see page 16 ). 
These arguments are not persuasive because as discussed above, it is routine, conventional and well understood to prepare calibration curves for blood coagulation enzymes and assay for inhibitors of blood coagulation enzymes using the prepared calibration curves.  Hoffman (EP 2818871; Applicant IDS) teaches methods and apparatus for universal calibration of anti-Factor Xa tests using analyzing units that can perform mixing of samples and/or reagents (see abstract, par. [0057]).  Hoffman teaches quantifying factor Xa inhibition by mixing two reagents, enzyme Factor Xa and a peptide substrate with a detectable label (chromogen or fluorophore) that is released when the substrate is split by factor Xa (see par. [0009]).  Hoffman teaches preparing universal calibrator samples for blood coagulation factor inhibitors such low molecular .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657